Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               1 of 26 PageID
                                                                          Page2040
                                                                               1 of 26



                                UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT FLORIDA
                                     ORLANDO DIVISION

  WESTGATE RESORTS, LTD., a Florida limited            CASE NO.: 6:17-CV-01467-RBD-DCI
  partnership, by and through its general partner
  WESTGATE RESORTS, INC., a Florida
  corporation, et al.,

                      Plaintiffs,
  vs.

  MITCHELL REED SUSSMAN, an individual,
  and MITCHELL REED SUSSMAN &
  ASSOCIATES, a Law Firm,

                      Defendants.
                                                  /

         PLAINTIFFS’ MOTION FOR DISCOVERY SANCTIONS FOR REFUSAL TO
          COMPLY WITH DISCOVERY ORDERS [DE 60, 62, AND 80] OR, IN THE
           ALTERNATIVE, TO COMPEL PRODUCTION FROM DEFENDANTS

           Pursuant to Fed. R. Civ. P 37(b), Local Rule 3.04, and the Court’s inherent authority,

    Plaintiffs Westgate Resorts, Ltd. and Westgate Resorts, Inc. et al. (“Plaintiffs”) file this Motion

    for Discovery Sanctions (“Motion”) requesting entry of an order that (1) strikes Defendants’

    Answer and Affirmative Defenses to the Amended Complaint [DE 41]; or (2) bars Defendants

    from denying that they instructed Timeshare Clients to default on their contracts and knowingly

    recorded fraudulent deeds; or (3) compels Defendants to produce all documents within their

    possession, custody or control that are responsive to the First Request for Production within 5

    days of the entry of an Order on this Motion; and (4) requires Defendants to submit to a second

    deposition to address documents not previously produced, in violation of this Court’s Orders; (5)

    requires Defendants to submit a declaration describing the search conducted for responsive

    records and whether they have reason to believe responsive documents exist; (6) sanctions
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               2 of 26 PageID
                                                                          Page2041
                                                                               2 of 26



    Defendants in the amount of the fees Plaintiffs reasonably incurred in having to file this Motion;

    and (7) awards further relief the Court deems just and proper.

                                           INTRODUCTION

           For the past year, lawyer Mitchell Reed Sussman (“Sussman”) and his law firm Mitchell

    Reed Sussman & Associates (“Law Firm”) have refused to produce the documents that will

    reveal the nefarious, fraudulent practices they employed to interfere with Westgate’s contractual

    and advantageous business relationships. After initially asserting that the requested evidence

    was privileged and beyond the scope of discovery, Defendants now disavow being in control of

    the records that will prove Plaintiffs’ claims. To justify this swift change in position, Sussman

    cites to a recently-revealed computer crash and lax record-keeping practices as the culprit of the

    discovery deficiencies that prompted Plaintiffs’ first and second motions to compel.

           The records obtained to date coupled with Sussman’s deposition testimony prove that,

    even assuming a computer crash occurred, Defendants have blatantly failed to comply with their

    obligation to produce all responsive documents within their possession, custody or control – as

    previously ordered by this Court. For instance, despite two motions to compel and Orders

    granting those motions, Defendants failed to produce the financial records that will reveal the

    millions of dollars in profits they earned from defrauding Plaintiffs and Timeshare Clients alike.

    Sussman and his Law Firm also deliberately withheld the e-mails that were plainly responsive to

    the First Request for Production that would show the work that he and his staff perform on

    behalf of Timeshare Clients. But, Sussman’s most reprehensible discovery violation is his

    steadfast refusal to produce the records held by his staff, including the hundreds of fraudulent

    deeds that purport to transfer timeshare interests back to Westgate or to straw owners. These

    discovery violations are incomprehensible in light of Sussman’s representations that he had




                                                    2
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               3 of 26 PageID
                                                                          Page2042
                                                                               3 of 26



    produced the documents requested in Westgate’s first and second motion to compel. Less than

    two months remain before the close of discovery and, despite two motions to compel, two court

    orders, and monetary sanctions, Sussman has not relented. Sanctions are warranted.

                                      MEMORANDUM OF LAW

    I.     FACTS AND PROCEDURAL HISTORY

           Sussman tortiously interferes with the contractual and advantageous business

    relationships that Westgate—at incalculable financial expense—develops with owners of

    timeshare interest (“Timeshare Clients”).      To cause Timeshare Clients to default on their

    contractual obligation, Sussman mails baseless demand letters to Westgate advising that the

    Timeshare Client is “resigning” from ownership based on unspecified claims of fraud and

    inapposite legal authorities. Ex. 1. In these letters, Sussman asserts to be the legal representative

    of the Timeshare Client and demands that Westgate cease all direct communication with his so-

    called client. As part of his ploy, Sussman also induces Timeshare Clients to execute fraudulent

    quitclaim deeds purporting to convey Westgate Owners’ timeshare interests back to Westgate

    (without Westgate’s knowledge or acceptance) or transferring title to an individual (“straw

    man”) or company (“Viking ship”) Sussman knows will not pay the obligations owed to

    Westgate. Ex. 2.

           Despite knowing that neither the fraudulent deeds nor the baseless demand letters can

    terminate the contractual obligations to Timeshare Clients assumed, Sussman allows these

    customers to believe they have actually been released. The defrauded Timeshare Clients rely on

    Sussman’s advice and stop meeting their obligations to Westgate only to be met with ruined

    credit scores, foreclosures, and deficiency judgments.         Despite claiming to be the legal




                                                     3
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               4 of 26 PageID
                                                                          Page2043
                                                                               4 of 26



    representative of these Timeshare Clients, Sussman delegates the representation to non-legal

    staff that he barely supervises. Ex. 3-4, Sussman Dep. 191:8-15 (Oct. 3, 2018).

           To conceal the evidence of this fraud, Sussman has repeatedly stonewalled discovery.

    First, on February 19, 2018, Sussman served deficient responses to Westgate’s First Request for

    Production along with a 294-page initial production. Sussman’s initial production consisted of a

    240-page client list that was not produced in native format and was not readable as a result. The

    remaining 54 pages consisted of agreements and correspondence that Sussman redacted to

    allegedly protect privileged and confidential information. On June 11, 2018, the Court overruled

    Sussman’s boilerplate objections and ordered Defendants to produce all responsive documents

    and, if appropriate, a privilege log in support of any attorney-client and work product claims.

    DE 60. Upon Sussman’s request, the Court extended the response deadline up to August 1, 2018

    and warned that no further extensions would be granted. DE 62.

           On July 3, 2018, Sussman served deficient supplemental responses and a redacted

    privilege log listing 520 allegedly privileged documents. DE 71-9, 71-4. After fruitless meet

    and confers, Westgate filed a second motion to compel, which the Court granted overruling

    Sussman’s unsubstantiated privilege claims over those documents sent to third-parties. DE 71.

    The Court also ruled that claims of privilege not asserted through the prior served privilege log

    had been waived. DE 80, at 2. Based on the Court’s Order, on October 1, 2018, Sussman

    produced 470 of the 520 documents listed on the privilege log. Ex. 3-4, Sussman Dep. 265:12-

    25; 266:1-4. The production consisted of (i) 73 quitclaim deeds Sussman recorded on behalf of

    Timeshare Clients; (ii) 45 transaction documents relating to 36 Timeshare Clients represented by

    Sussman; (iii) 38 letters Sussman sent to Timeshare Clients advising them that they had been

    released from their timeshare contracts; (iv) 238 demand letters Sussman sent to Plaintiffs; (v) 11




                                                    4
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               5 of 26 PageID
                                                                          Page2044
                                                                               5 of 26



    letters in which Sussman withdrew his representation of Timeshare Clients; and (vi) 10

    documents Sussman exchanged with third-party timeshare exit companies regarding services

    rendered to Timeshare Clients.       Along with this production, Sussman served amended

    supplemental responses to Westgate’s First Request for Production. Ex. 5, Defs’ Am. Supp.

    Resp. Plfs’ Req. for Prod (Oct. 1, 2018). In the supplemental responses, Sussman asserted that

    he had produced every document responsive to the First Request for Production. On that basis,

    Westgate proceeded to depose Sussman on October 3, 2018.

           During his deposition, Sussman described himself as a real estate lawyer whose law

    practice includes timeshare cancellation services. His main office is located in Palm Springs, CA

    and has offices in Newport Beach and Beverly Hills that are run by his “associates.” Ex. 3-4,

    Sussman Dep. 10:9-21.       These “associates” are legal and non-legal personnel who assist

    Sussman in providing legal services, including those relating to timeshare cancellations. Id. at

    222:17-19. Timeshare Clients can retain Sussman directly by executing a retainer agreement and

    paying between $950 and $1,500 fee via check. Id. at 178-179. Many Timeshare Clients,

    however, are referred to Sussman by third-party exit companies. Those Timeshare Clients do not

    execute Sussman’s retainer agreement and, instead, deal directly with the third-party exit

    company who pays Sussman between $500 to $750, per customer. Id. at 178:13-15.

           After Sussman and his Law Firm undertake the representation, Sussman conducts an

    “initial analysis” and then his “associates” execute the strategy that will allegedly terminate the

    timeshare contract. Id. at 117:1-5. This strategy consists simply of (1) issuing baseless demand

    letters; (2) recording quitclaim deeds that purport to transfer the timeshare interest to one of

    Sussman’s cash-strapped associates; or (3) recording quitclaim deeds that purports to transfer the

    timeshare interest back to Westgate. Id. at 90:20-23; 96:11-16; 172:13-16. Sussman staff issues




                                                    5
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               6 of 26 PageID
                                                                          Page2045
                                                                               6 of 26



    the demands letters based on form documents that Sussman previously prepared. Id. at 50:7-25;

    51:1-9. Sussman hires local lawyers to prepare the quitclaim deeds based on information

    provided by Sussman’s associates. Id. at 131:12-14. After they prepare the quitclaim deeds, the

    local lawyers send the deeds to Sussman’s staff who obtain the signatures required to finalize the

    deed and afterwards are also responsible for recording the instruments. Id. at 275: 3-12. Because

    he earns such a “small fee” from each representation, Sussman does not conduct any of this work

    himself and completely relies on his “associates” to execute the strategy he masterminded. Id. at

    191:8-14.

           During the deposition, Sussman made clear while under oath that he had not, in fact,

    produced all responsive documents. Id. at 30:4-20. Sussman admitted, for example, that he did

    not produce responsive emails, bank accounts, or documents held by his staff. Id. at 64:1-7;

    66:13-20; 168:6-12. And, perhaps most reprehensibly, Sussman failed to properly search the

    paper and electronic records within his possession, custody or control. Id. at 25-26; 31:2-5.

    Based on these discovery deficiencies, on October 28, 2019, counsel for Westgate’s counsel

    mailed Sussman’s counsel a seven-page letter outlining the deficiencies in the responses to the

    First Request for Production and requesting that Sussman supplement his production by

    November 8, 2018. Ex. 6.

           On November 8, 2018, the parties met and conferred regarding Defendants’ deficient

    discovery. During that conference, counsel for Sussman advised that they needed additional

    time to address the discovery deficiencies. Because less than two months remain before the

    close of discovery and these deficiencies involve issues that have been now twice briefed before

    this Court, Westgate could not accommodate Sussman’s request for a further extension. That

    afternoon, Defendants produced a minimal amount of additional documents allegedly responsive




                                                    6
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               7 of 26 PageID
                                                                          Page2046
                                                                               7 of 26



    to the Second Request for Production. That production does not come close to remedying

    Defendants’ deficient response to the First Request for Production – but it does demonstrate that

    Sussman and his counsel made misrepresentations concerning their supposed compliance with

    the Court’s prior Orders.

    II.     APPLICABLE LAW

            “The purpose of discovery is to require disclosure of relevant information so that the

    resolution of the civil action is based upon a full and accurate understanding of the facts.” Lesti

    v. Wells Fargo Bank NA, 297 F.R.D. 665, 666 (M.D. Fla. 2014). Requests to produce can be

    direct to any document or thing in the possession, custody, or control of the opposing party. Fed.

    R. Civ. P. 34 (a)(1). The responding party cannot furnish only that information within its

    immediate knowledge or possession.        Gray v. Faulkner, 148 F.R.D. 220, 223 (N.D. Ind.

    1992)(citations omitted). Instead, that party has an affirmative obligation to seek and produce

    “information reasonably available to him from his employees, agents, or others subject to his

    control.” Id.

            Federal courts interpret the term “control” broadly and do not require that the responding

    party “have legal ownership or actual physical possession of the documents at issue.” Costa v.

    Kerzner Intern. Resorts, Inc., 277 F.R.D. 468, 471 (S.D. Fla. 2011). Instead, for discovery

    purposes, litigants are in “control” of the documents they have the “right, authority, or practical

    ability to obtain . . . on demand.” Id. (citing Desoto Health & Rehab, L.L.C. v. Philadelphia

    Indem. Ins. Co., 2:09-CV-599-FTM-99S, 2010 WL 4853891, at *3 (M.D. Fla. Nov. 22, 2010)

    (compelling production based upon fining of “sufficient nexus” between plaintiffs and nonparty);

    see also Searock v. Stripling, 736 F.2d 650, 653 (11th Cir. 1984) (“Under Fed. R. Civ. P. 34,




                                                    7
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               8 of 26 PageID
                                                                          Page2047
                                                                               8 of 26



    control is the test with regard to the production of documents. Control is defined not only as

    possession, but as the legal right to obtain the documents requested upon demand.”).

           Courts consider a variety of factors in determining whether the a party has control over

    records held by a nonparty, including (1) the nonparty’s connection to the transaction at issue in

    the litigation; (2) the degree to which the nonparty will benefit from the outcome of the case; and

    (3) whether the entities exchange documents in the ordinary course of business. Costa, 277

    F.R.D. at 470-471; In re Takata Airbag Prods. Liab. Litig., 15-02599-MD, 2017 WL 8812733, at

    *3 (S.D. Fla. Feb. 16, 2017) (“Costa merely identified specific evidentiary factors that could be

    used to evaluate “control” under the Searock standard.”). “These considerations, which focus on

    the degree of closeness between the respective entities, essentially justify the finding of the

    requisite ‘control’ on principles of agency and the alter ego doctrine.” Silver v. Tenet Health

    Care Corp., 09-80365-CIV, 2010 WL 11444064, at *4 (S.D. Fla. Aug. 6, 2010). Accordingly,

    for purposes of discovery, litigants are deemed to have “control” over those current and former

    employees they continue to compensate. In re Folding Carton Antitrust Litig., 76 F.R.D. 420,

    423 (N.D. Ill. 1977). As such, litigants have an obligation to contact former employees who may

    have responsive documents. Selectica, Inc. v. Novatus, Inc., 6:13-CV-1708-ORL-40, 2015 WL

    1125051, at *5 (M.D. Fla. Mar. 12, 2015).

           Because control focuses on the closeness of the relationship between the non-party and

    the litigant, the requisite level of control can arise from a contractual provision or a statutory

    obligation. F.T.C. v. Sterling Precious Metals, LLC, 12-80597-CIV, 2013 WL 1442180, at *8

    (S.D. Fla. Apr. 9, 2013)(compelling production of documents held by the defendant’s website

    host); Flagg v. City of Detroit, 252 F.R.D. 346, 355 (E.D. Mich. 2008)(finding that contractual

    confidentiality provision that prohibited disclosure of documents constituted “acknowledged




                                                    8
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               9 of 26 PageID
                                                                          Page2048
                                                                               9 of 26



    power” that “constitutes ‘control’ within the meaning of Rule 34(a)(1)”); Tomlinson v. El Paso

    Corp., 245 F.R.D. 474, 477 (D. Colo. 2007)(finding that statutory record keeping obligations

    granted employer “control” over data held by third-party pension administrator).

           In assessing the requisite level of control, courts should “closely examine” the

    relationship between the parties to ward of “sharp practices, inequitable conduct, or other false

    and misleading actions” meant to obscure the search for truth that is the basis of our legal

    system. Uniden Am. Corp. v. Ericsson Inc., 181 F.R.D. 302, 306 (M.D.N.C. 1998). Indeed,

    “[t]he withholding of evidence ‘substantially prejudices an opposing party by casting doubt on

    the veracity of all of the culpable party’s submissions throughout litigation.”’ Freddie v. Marten

    Transport, Ltd., 428 F. App’x 801, 804 (10th Cir. 2011).             Under such circumstances, the

    requesting party is “forced either to attempt independent corroboration of each submission, at

    substantial expense of time or money, or to accept the possibility that every document or

    statement submitted by [Defendant] is incomplete or inaccurate.” Id. (internal quotation omitted).

    III.   FIRST REQUEST FOR PRODUCTION

           RFP 1 (narrowed/revised): Documents relating to Sussman’s provision of services to
           Timeshare Share Clients. We will agree to revise the definition of “Timeshare Clients”
           for this request to the following: “Timeshare Clients means client(s) who retained You
           in connection with terminating, cancelling, or otherwise altering their contract with any
           of the Plaintiffs.”
           SUPP. RESPONSE: Produced. 1

           Defendants’ discovery response is improper as it fails to identify the documents that are

    responsive to this request. Gutescu v. Carey Intern., Inc., 01-4026 CIV, 2003 WL 25589035, at

    *4 (S.D. Fla. June 24, 2003). In addition, neither the October nor the November production are

    fully responsive to this request.     Sussman has refused to produce documents essential to


    1
      A list of the requests at issue in this Motion and the corresponding responses are attached
    hereto as Ex. 7.

                                                      9
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               10 of 26 PageID
                                                                          Page 2049
                                                                               10 of 26



    Plaintiffs’ claims including (1) the documents that Sussman evaluated during his “initial

    analysis” of a case; (2) Defendants’ communications with Timeshare Clients; (3) Defendants’

    communications with the local lawyers they hired to prepare quitclaim deeds; (4) the deeds

    Defendants’ recorded on behalf of Timeshare Clients; (5) the local counsel agreements

    identifying the Florida lawyers that Sussman hired to prepare quitclaim deeds; (6) the financial

    records that will establish the income earned by the Sussman associates who performed work on

    behalf of Timeshare Clients.

           Sussman’s contention that he has produced all documents responsive to this request is

    contradicted by the scant production that does not address the 419 Timeshare Clients at issue in

    this case. In addition, the public records for Orange County, FL alone show dozens of quitclaim

    deeds excluded from Defendants’ production. Ex. 8. Not only did Defendants fail to produce

    the deeds, they have also concealed the identity of the Florida lawyers they have retained to

    prepare quitclaim deeds. Indeed, only after canvassing the public records did Westgate identify

    many of the local lawyers at issue in this case, including Jessica Most. Ex. 9.

           Because Sussman has deliberately stonewalled discovery, Westgate has issued subpoenas

    in an attempt to obtain evidence directly from the local lawyers that prepared the quitclaim deeds

    that are at issue in this case. The local lawyers, however, refuse to testify or produce records

    citing meritless privilege objections that Sussman ordered them to assert. See Ex. 10, composite

    of Stern, Klohn, and Williams Subpoena Responses; see also Ex. 11, M. Durieux e-mail to G.

    Ortega (10/26/2018). And, in what constitutes nothing less than witness tampering, Sussman has

    threatened some of these lawyers with litigation should they testify truthfully in this case.

    Quiroz v. Superior Bldg. Maint., Inc., 06-21594-CIV, 2008 WL 3540599, at *8 (S.D. Fla. Aug.

    12, 2008) (“This Court finds that monetary sanctions fail to address the severity of Mr. Quiroz’s




                                                    10
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               11 of 26 PageID
                                                                          Page 2050
                                                                               11 of 26



    acts of witness tampering and perjury, which threaten the public’s trust in our system of justice

    and disparage the core values for which it stands.”). Perhaps for the same reason, Sussman’s

    associates have absconded to avoid service of process and, even if properly served, fail to appear

    for deposition. See Ex. 12 and 13.

           Sussman must also be compelled to conduct a proper search of his own emails and

    electronic files. The cursory inspection Sussman described during his deposition—which was

    limited to a search bearing the word “Westgate”—falls below the “reasonableness” standard

    required to comply with Rule 34. Compare Ex. 3-4, Sussman Dep. 31:2-8, with Alexander v.

    F.B.I., 194 F.R.D. 316, 326 (D.D.C. 2000)(compelling search of electronic files based on

    relevant search terms). Not only did Sussman fail to diligently search the records within his

    control, he also deliberately chose to exclude critical responsive documents, which include the e-

    mails memorializing the work the Law Firm conducted on behalf of Timeshare Clients. Ex. 3-4,

    Sussman Dep. 64:1-14. Those documents are squarely responsive to this request and must be

    produced.

           RFP 2 (narrowed/revised): All documents identifying and/or relating to your
           employees who provide services to Timeshare Clients, including Timeshare
           Clients who were members of or had contracts with any of the Plaintiffs. We will
           agree to revise the definition of “Timeshare Clients” for this request to the
           following: “Timeshare Clients means client(s) who retained You in connection
           with terminating, cancelling, or otherwise altering their contract with any of the
           Plaintiffs.”

           SUPP. RESPONSE: Defendants have no employees.

           Defendants have refused to produce responsive documents based on the disingenuous

    contention that they have no “employees.” Defendants’ position is unreasonable in light of the

    motions to compel, which make clear that this request seeks documents that will memorialize the

    work that Sussman and his Law Firm performed for Timeshare Clients. Defendants’ position




                                                   11
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               12 of 26 PageID
                                                                          Page 2051
                                                                               12 of 26



    avoids the “fair reading” this Circuit has always given to discovery requests. Harduvel v. Gen.

    Dynamics Corp., 801 F. Supp. 597, 608 (M.D. Fla. 1992). In response to this request, Sussman

    must search and produce the records held by his staff, which he has blatantly failed to do.

           It is undisputed that Sussman hires legal and non-legal personnel to perform work on

    behalf of Timeshare Clients and whether he considers them “independent contractors” or regular

    “employees” is immaterial to Westgate. Ex. 3-4, Sussman Dep. 187-188; 222:11-19 (“Q. You

    refer to your firm as Mitchell Reed Sussman & Associates, correct? A. Correct. . . . . Q.. When

    you’re referring to the word “associates,” who is it that you’re referring to?·A. The ongoing list

    of people that assist me.”); 20:18-20 (“I only have 1099 independent contractors. That was

    something that I established when I first got out of law school and could not afford a secretary.”);

    21:4-6 (testifying that he has always prepared 1099 for each independent contractor). Sussman

    relies on these “associates” to execute the strategy Defendants devise after an “initial analysis” of

    the case. Id. at 117-118. Their functions include preparing the baseless demand letters and

    recording the fraudulent deeds that are at the center of Plaintiffs’ tortious interference claims. Id.

    at 191:8-14; 346:4-16. They also communicate with the Florida lawyers Sussman hires to

    prepare quitclaim deeds and. Ex. 14, M. Sussman email to W. Williams (7/31/2018).2

           Because these associates execute the strategy Sussman devises based upon an “initial

    analysis” of the case, Defendants’ claim that they have produced all documents responsive to the

    First Request for production is perjurious. Ex. 3-4, Sussman Dep. 30: 9-20; 117-118. Sussman’s

    production contains no documents or communications regarding 25 quitclaim deeds his Law

    Firm recently recorded in Orange County, FL. Ex. 8. The deeds were prepared by Florida

    2
     The non-legal personnel that assists Sussman and his Law Firm are Yanni Buckley, Steve
    Peyton, Leslie Benjamin, Raul Martinez, Jeffrey Murphy, Andrewa Estrada, J. Alex Gomez,
    Tom Stanford, Terry Durst, Fawn Weaver, Terry Dust, Miriam Goldstein, Evan Laird, Jeffrey
    Corcoran, A.J. Underwood, and James Sibila. Ex. 3-4, Sussman Dep. 305-306.

                                                     12
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               13 of 26 PageID
                                                                          Page 2052
                                                                               13 of 26



    lawyers James Klohn and Daniel Stern upon the instruction of Sussman and recorded by the Law

    Firm’s staff. Ex. 3-4, Sussman Dep. 255:3-6 (“Q. And would one of your associates be sending

    Mr. Klohn e-mails with the various information required for him to be able to prepare and record

    those deeds? A. Correct.”); see Ex.15, Local Counsel Agreement, ¶ 1 (e) (establishing that the

    Law Firm recorded the deeds). Even though these deeds were recently recorded, Sussman did

    not produce the documents he reviewed or prepared relating to these 25 quitclaim deeds all the

    while falsely claiming under oath that all responsive documents had been produced. Ex. 3-4,

    Sussman Dep. 30:4-20. Sussman’s 2016 computer crash does not excuse Sussman’s failure to

    produce documents and communications relating to these 2018 deeds.

           Leaving Sussman’s false statement under oath for another day, it cannot be seriously

    contended that Sussman does not have control over the documents held by his staff—as he

    implied during the deposition. Id. at 191: 8-14. First, these individuals continue to receive

    compensation from Sussman and carryout his business functions, which includes preparing and

    mailing demand letter under the Law Firm’s letterhead. In re Folding Carton Antitrust Litig., 76

    F.R.D. at 423. Second, at least one of these staff members have already agreed to produce

    responsive documents in his possession. Id. at 29:13-23 (testifying that staff member Jeff

    Murphy provided some of the documents produced in discovery). Third, Sussman and his Law

    Firm also have the right to obtain materials from their legal and non-legal personnel given the

    oversight they must exercise on behalf of their clients. See CA R. Prof’l Cond. 5.3 (b) (“A

    lawyer having direct supervisory authority over the nonlawyer, whether or not an employee of

    the same law firm, shall make reasonable efforts to ensure that the person’s conduct is

    compatible with the professional obligations of the lawyer.”); id. 5.1 (b) (“A lawyer having

    direct supervisory authority over another lawyer, whether or not a member or employee of the




                                                  13
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               14 of 26 PageID
                                                                          Page 2053
                                                                               14 of 26



    same law firm, shall make reasonable efforts to ensure that the other lawyer complies with these

    rules and the State Bar Act.”); Restatement (Third) of Law Governing Lawyers (2000) § 46 (“On

    request, a lawyer must allow a client or former client to inspect and copy any document

    possessed by the lawyer relating to the representation, unless substantial grounds exist to refuse.

    “The party seeking production of documents bears the burden of demonstrating that the other

    party has control over the documents sought.”).

           Sussman has also refused to produce documents relating to two of the “associates” that

    are central to this case: Tom Stanford and Jose Alex Gomez. Since at least 2015, Gomez has

    been heavily involved in Sussman’s timeshare practice. Not only was Gomez leading the effort

    of preparing the fraudulent quitclaim deeds that are at issue in this case, but he was also one of

    the straw owners that acquired timeshare interests often solely to later default on his contractual

    obligations. See Ex. 14 and 16. Stanford also worked for Sussman for years and benefited from

    the fraudulent deeds Sussman recorded. Ex. 17. Even though Gomez and Stanford were

    Sussman’s “associates” until just a month before this lawsuit was filed, Sussman did not contact

    either of them to request records responsive to Westgate’s requests. Ex. 3-4, Sussman Dep.

    29:11-23. Sussman’s discovery obligations require that he attempt to contact these (and all

    other) current and former associates to obtain documents responsive to Westgate’s requests.

    Novatus, Inc., 2015 WL 1125051 at 5; Ex. 3-4, Sussman Dep. at 165:14-25, 166:1-13. Sussman

    has also failed to produce the checks, invoices, and 1099 Misc Forms that memorialize the

    payments Defendants issued to each and every one of the legal and non-legal personnel they

    hired to conduct work on behalf of Timeshare Clients, which Sussman described as the

    “associates” identified in his Law Firm’s name. Sussman and his Law Firm have a right to




                                                      14
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               15 of 26 PageID
                                                                          Page 2054
                                                                               15 of 26



    demand their banking and tax records. See De Armas v. Miabraz, LLC, 12-20063-CIV, 2012 WL

    13014669, at *1 (S.D. Fla. Aug. 23, 2012).

            RFP 3: All Documents relating to advertisements that you created, approved, or
           posted on any medium—including, but not limited to, websites, mailings,
           television, and radio—for the purpose of soliciting Timeshare Clients to retain
           you.

           SUPP. RESPONSE: Defendants do no advertising.
           RFP 13: All Documents relating to your marketing efforts through Internet search
           engines, including but not limited to the purchase of web advertisements and
           search engine optimization, for the purpose of soliciting Timeshare Clients to
           retain you.
           SUPP. RESPONSE: Defendants do not solicitation or web optimization.
           Defendant, Mitchell Reed Sussman is listed on all major attorney online
           directories including lawyers.com, nolo.com, avvo.com, and the like. No
           Documents relating to internet search and engines, web advertisements, or search
           engine optimization exist.
           RFP 14: All Documents relating to the purchase of on-line advertisements and
           on-line referrals by you for the purpose of soliciting Timeshare Clients to retain
           you.
           SUPP. RESPONSE: Defendants do not solicitation or web optimization.
           Defendant, Mitchell Reed Sussman is listed on all major attorney online
           directories including lawyers.com, nolo.com, avvo.com, and the like. No
           Documents relating to internet search and engines, web advertisements, or search
           engine optimization exist.
           Westgate demands that Defendants produce copies of their websites, YouTube videos,

    Facebook profile, attorney directories, and other advertising efforts. Defendants have failed to

    respond to these requests claiming they conduct no “solicitation” or “advertising.” To justify this

    claim, Defendants have adopted a narrow interpretation of our request and define online

    advertising as a “marketing strategy that involves the use of the Internet as a medium to obtain

    website traffic and target and deliver marketing messages to the right customers.” Ex. 18.

    Defendants, again, attempt to skirt their discovery obligations by engaging in “hyper-technical




                                                    15
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               16 of 26 PageID
                                                                          Page 2055
                                                                               16 of 26



    word games” that are beneath the dignity of this Court. Donahay v. Palm Beach Tours &

    Transp., Inc., 242 F.R.D. 685, 688 (S.D. Fla. 2007)

           Plaintiffs reject the narrow definition of “advertising” that Defendants have adopted. A

    fair reading of these requests calls for the production of all materials they, or someone at their

    direction, created, approved, or posted—on any medium—to promote Sussman’s timeshare

    termination      services.     See      Merriam        –      Webster       http://www.merriam-

    webster.com/dictionary/advertising (last visited Nov. 11, 2018) (defining advertising as “the

    action of calling something to the attention of the public especially by paid announcements”).

    The responsive records include those documents that relate to Timeshare Legal Action’s

    Facebook page, which Sussman personally manages. Ex. 3-4, Sussman Dep. 221:7-14.

    Defendants must also produce all responsive records held by their website manager,

    LiveWebMedia.      During his deposition, Sussman confirmed that he did not request any

    responsive documents in the possession of their webmaster. Id. at 71-72. As stated above, Rule

    34 imposes on Defendants an affirmative obligation to produce documents within their control,

    which includes those documents they can obtain from vendors. F.T.C., 245 F.R.D. at 477.

           RFP 20 (narrowed/revised): Documents between Sussman personnel or any
           agents or attorneys acting on Sussman’s behalf and Timeshare Clients regarding
           any of the Plaintiffs, including but not limited to documents that relate to or
           reference the cancellation of timeshare contracts or quit claim deeds.

           SUPP. RESPONSE: Defendants do not have employees but have produced
           documents relative to other parties assisting Defendants.

           Defendants’ discovery response is improper as it fails to identify the documents that are

    responsive to this request. Gutescu, 2003 WL 25589035, at *4. In addition, Sussman production

    lacks documents responsive to this request, including all communications and documents that

    Sussman (or his associates and third party exit companies on his behalf) exchanged with



                                                   16
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               17 of 26 PageID
                                                                          Page 2056
                                                                               17 of 26



    Timeshare Clients. Because Sussman testified that he conducts the initial analysis for each

    Timeshare Clients, which requires that he review the deed, mortgage, and note for the subject

    property, it is simply not possible that he has produced all responsive documents. Ex. 3-4,

    Sussman Dep. 116: 24-25; 117: 1-19.

           Indeed, Defendants’ October production consists of 45 such transaction documents

    relating to 35 Timeshare Clients. The production is similarly deficient and includes only one

    letter in which Sussman provides instructions to the Timeshare Clients regarding the signing and

    notarizing of the quitclaim deeds. Ex 19. Sussman simply has not produced all the documents

    and communications that he and his associates exchanged with Timeshare Clients. Instead of

    expediting the production of all responsive documents, Defendants try to deflect from their

    failure to comply with the Court’s Orders by muddying the waters with the red herring argument

    that the “staff” are independent contractors. For the reasons stated in response to RFP 2, this

    argument ignores the clear law that “control” under Rule 34 turns on the legal right to obtain

    documents and not on the specious distinction between independent contractors and employees.

    Costa, 277 F.R.D. at 470-471.

           Sussman and his Law Firm have also refused to produce the documents their referral

    sources exchanged with Timeshare Clients.       As defrauded Timeshare Client Diana Wenz

    testified during her deposition, Sussman did not communicate directly with her. Instead, the

    company that cold-call her offering timeshare terminations services served as an intermediary

    between Wenz and the attorney assigned to her “case.” Ex. 20, Wenz Dep. 9:16-24; 48-49.

    During his deposition, Sussman corroborated Ms. Wenz account by testifying that he relied on

    third-party exit companies to communicate with clients and gather the information he needed to

    undertake the representation. Ex. 3-4, Sussman Dep. 35-39; 117-119 (testifying that the third-




                                                  17
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               18 of 26 PageID
                                                                          Page 2057
                                                                               18 of 26



    party exit company provides him a file containing the information he uses to perform an “initial

    analysis).

           Even though the third party exit companies were an essential intermediary, the

    production also includes just a few documents between the third-party exit companies and

    Defendants. This includes letters terminating the representation and two retainer agreements

    memorializing the basis of the contractual relationship between the third-party exit company and

    the Timeshare Client. See Ex. 21. The production only includes one email between the third-

    party exit company and the Timeshare Client—nothing else.         Ex. 22.     To avoid needless

    discovery disputes, Westgate subpoenaed third-party exit companies JR Vacations Consultants

    and Newton Group to obtain evidence of their involvement with Defendants. These companies,

    however, ignored lawfully issued subpoena and to date refuse to comply. Sussman must be

    compelled to produce all documents between the Timeshare Clients and the third-party exit

    company, including all communications and contracts.

           RFP 25: All Documents used by you or anyone acting on your behalf to
           communication with potential or retained Timeshare Clients, including Timeshare
           Clients who were members of or had contracts with any of the Plaintiffs,
           including scripts, intake questions, and intake forms.
           SUPP. RESPONSE: Defendants have no script. Attached is the intake form
           which can be obtained on Defendants’ website www.timesharelegalaction.com.
           No documents related to communications with potential or retained clients exist.
           Sussman has not produced the Questionnaires/Intake Sheets completed by Timeshare

    Clients. Sussman has only produced a sample questionnaire even though, during his deposition,

    conceded that the completed documents are in possession of LiveWebMedia. Ex. 3-4, Sussman

    Dep. 73-7-25, 74:1. Defendants have an obligation to produce these records.

           RFP 33: All Documents relating to the fees/payments received by you from
           Timeshare Clients in relation with your timeshare exist services, including in
           connection with services provided in relation to any of the Plaintiffs.



                                                  18
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               19 of 26 PageID
                                                                          Page 2058
                                                                               19 of 26



           SUPP RESPONSE: No documents related to fees/payment received by
           Defendants exist. An example Retainer Agreement has been previously
           produced.

           Defendants’ claim that no responsive documents exist is belied by Sussman’s deposition

    testimony. Indeed, Sussman testified that he has a trust account into which all fees earned from

    Timeshare Clients are deposited and that he does not finalize an exit unless he has been paid in

    full. Ex. 3-4, Sussman Dep. 65-66. Sussman also admitted that each Timeshare Client executes

    a Retainer Agreement that sets forth the terms of the representation. Id. at 151:1-13. The only

    clients who do not execute the retainer are the Timeshare Clients who are referred to Sussman

    through third-party exit companies. Id. In those cases, the third-party exit company wires the

    fee to Sussman at the time of the referral. Id. at 178:1-9. The third party exit companies also

    send Sussman the documents Sussman may need to accomplish the “exit.” Id. at 35-36, 117-119

    Even though Defendants are in possession of the financial and other documents responsive to

    this request, Sussman has refused to produce these records and during his deposition alleged he

    did not deem them “relevant” to this proceeding. The relevance of this financial information was

    fully briefed on Westgate’s motions to compel, which the Court granted.            DE 60, 80.

    Accordingly, Westgate demands that Defendants supplement their discovery responses and

    produce all bank records and other evidence establishing the fees and agreements they received

    from Timeshare Clients and third party exit companies.

           RFP 34: All Documents relating to correspondence and/or legal demand
           letters sent by you to any of the Plaintiffs.
           SUPP. RESPONSE: No such documents in Defendants’ possession.
           Sussman’s claim that he is not in possession of responsive documents is perplexing in

    light of the 238 demand letters included in Defendants’ October 1 production. Sussman’s

    production, however, is incomplete. It must be supplemented with each and every document



                                                  19
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               20 of 26 PageID
                                                                          Page 2059
                                                                               20 of 26



    substantiating the fraud and misrepresentation claims Sussman pleads in his demands, including

    any communications between Sussman and any of his “associates” regarding the factual basis of

    the demand letters. For the reasons stated in response to RFPs 1, 2 and 20, Sussman must be

    compelled to search the records held by his staff as well as his own email and electronic files –

    or specifically advise that those documents are not within his possession, custody or control. If

    responsive records are not located, then Sussman should be required to explain the search

    conducted for responsive records and whether he has reason to believe responsive documents

    exist. The Weitz Co., LLC, 2008 WL 828117, at *3.

           RFP 37: All engagement or retainer agreements between you and any
           Timeshare Client who is or was a member of or has or had a contract with any of
           the Plaintiffs.

           SUPP. RESPONSE: Retainer Agreement form used for all Timeshare Clients
           was previously produced.

           Throughout this litigation, Sussman has refused to produce the retainer agreements

    executed by Timeshare Clients. Despite two Court Orders mandating their production, Sussman

    has produced only a single sample of an agreement, again falling short of his discovery

    obligations. Responsive documents exist because, as Sussman testified, every Timeshare Owner

    that retained his services directly executed a retainer agreement. Ex. 3-4, Sussman Dep. 177:16-

    25. In addition, Sussman’s production includes one letter that proves that some of the Timeshare

    Clients executed the retainer. See Ex. 23. Defendants have no basis to withhold the executed

    retainer agreements and must produce them immediately.

           RFP 38: All Documents evidencing Timeshare Clients who are or were a
           member of or have or had a contract with any of the Plaintiffs for the last 5
           years.

           RFP 40: All records and files relating to any Timeshare Client who was a
           member of or had a contract with any of the Plaintiffs.




                                                   20
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               21 of 26 PageID
                                                                          Page 2060
                                                                               21 of 26



           RFP 41: All Documents and communications between you and any Timeshare
           Client who was a member of or had a contract with any of the Plaintiffs.

           SUPPL. RESPONSE TO 38, 40 and 41: See attached.
           Sussman’s discovery responses are improper as they fail to identify the documents

    contained in Defendants’ production that are responsive to Westgate’s requests. Gutescu, 2003

    WL 25589035, at *4. Nevertheless, the production does not fully respond to these requests.

    Defendants’ initial production contains a 241-page client list. Defendants did not produce the

    list in native format and, in the process of converting the document to PDF, altered the format of

    the list rendering it unreadable. Plaintiffs are entitled to the native format version of Defendants’

    purported client list—which Defendants have in their possession.           Ex. 3-4, Sussman Dep.

    153:11-14. Teledyne Instruments, Inc. v. Cairns, 6:12-CV-854-ORL-28, 2013 WL 5781274, at

    *9 (M.D. Fla. Oct. 25, 2013). Defendants’ extensive client list also reveals that they have not

    produced all records and communications relating to Timeshare Clients. Indeed, the October 1

    production that was served concurrently with the amended supplemental responses, relates to

    only 37 of the hundreds of Timeshare Clients at issue in this case.

           As explained in connection with RFPs 1, 2 and 20, Sussman’s alleged 2016 computer

    crash does not justify his failure to satisfy his discovery obligations. Indeed, the production

    lacks any records relating to the quitclaim deeds the Law Firm recorded in 2018. See Ex. 8. The

    deficiencies in Sussman’s production are simply the result of his failure to properly search his

    paper and electronic records for the documents responsive to these requests. As he admitted

    during his deposition, Susssman’s search was limited only to documents he could easily

    identify as relating to Westgate. Ex. 3-4, Sussman Dep. 31:2-8. In addition, as explained in

    response to RFPs 1, 2 and 20, Sussman has an obligation to produce the records held by his




                                                     21
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               22 of 26 PageID
                                                                          Page 2061
                                                                               22 of 26



    associates and agents (such as the local lawyers and the third party exit companies), including the

    correspondence, deeds, and other records relating to Timeshare Clients.

           RFP 46: All Documents relating to your total profits for the last five (5) years
           from services relating to Timeshare Clients, including Timeshare Clients who
           were members of or had contracts with any of the Plaintiffs.

           SUPP. RESPONSE: No such documents in Defendants’ possession.

           Plaintiffs are entitled to information regarding, inter alia, Sussman’s profits (including

    income statements, balance sheets and/or general ledgers) as the Court already ruled on its

    previous orders granting Plaintiffs’ motion to compel. Despite the Court’s overruling

    Defendants’ boilerplate objections, Sussman has yet to produce any documents responsive to this

    request.   In their supplemental discovery responses, Defendants assert that no responsive

    documents exist. This claim is contradicted by Sussman’s deposition testimony during which he

    admitted that (1) he has a bank account into which payments from Timeshare Clients are

    deposited; (2) he prepares 1099-Misc Forms for each staff member that works for him; and (3)

    he receives invoices from all staff member that conduct work for Timeshare Clients. Ex. 3-4,

    Sussman Dep. 66:7-25; 257: 7-10. After acknowledging these records existed, Sussman testified

    that he did not produce these financial records because he did not believe they were relevant to

    the claims in this action.     Sussman decision to withhold these responsive documents is

    reprehensible.

    IV.    SUSSMAN SHOULD BE SANCTIONED FOR FAILING TO COMPLY WITH
           THE COURT’S DISCOVERY ORDERS.

           Federal Rule of Civil Procedure 37(b)(2) grants the court broad authority in sanctioning a

    party for failure to comply with a court order to provide discovery.         See Fed. R. Civ. P.

    37(b)(2)(A); Gratton v. Great Am. Commc’n, 178 F.3d 1373, 1374 (11th Cir. 1999). Rule 37

    authorizes a court in such a situation to “issue further just orders,” which may include striking



                                                    22
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               23 of 26 PageID
                                                                          Page 2062
                                                                               23 of 26



    the pleadings and prohibiting a disobedient party from opposing a claim or asserting a defense”

    Fed. R. Civ. P. 37(b)(2)(A)(1). The authority to sanction a litigant that engages in bad faith

    litigation misconduct stems, not only from Rule 37, but also from the Court’s inherent authority

    to manage its affairs. Quiroz v. Superior Bldg. Maint., Inc., 06-21594-CIV, 2008 WL 3540599,

    at *5 (S.D. Fla. Aug. 12, 2008). Courts can dismiss an action were a litigant fails to comply with

    discovery orders, “commits perjury or . . . doctors evidence’ that ‘relates to the pivotal or

    ‘linchpin’ issue in the case.’”).

            Although dismissal is a harsh sanction, it is appropriate were “the record clearly reflect[s]

    a willful pattern of delay and obstruction of the orderly progress of the case” and no lesser

    sanction would ensure compliance with court orders. United States v. One 2004 26' Angler

    Vessel, 206CV-671-FTM-29SPC, 2008 WL 360603, at *1 (M.D. Fla. Feb. 8, 2008). Here,

    Sussman repeatedly flouted the Courts June, July, and September Orders and falsely affirmed

    under oath that he has complied with their discovery obligations. Sussman’s sworn testimony is

    proven false by the hundreds of documents Defendants produced after the October 3, 2018

    deposition.

            Sussman cannot blame his discovery violations on a “misunderstanding” or inadvertent

    omission. Sussman himself was present during the September 26, 2018 hearing in which the

    Court ordered that he produce all documents subject to the June and July Orders, including those

    records relating to his staff, and warned that further sanctions would result should the responsive

    documents not be produced. Ex. 24, Hr’g Tr.:3-5; 24:9-14 (Sept. 26, 2018). Perhaps the most

    poignant evidence of Sussman’s resolve to obstruct discovery is the meritless privilege

    objections he asserted during the depositions of Daniel Stern and James Klohn—the local

    lawyers that Defendants hired to prepare quitclaim deeds. On the basis of those objections,




                                                     23
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               24 of 26 PageID
                                                                          Page 2063
                                                                               24 of 26



    Sussman instructed Klohn and Stern not to answer deposition questions.3 Those objections and

    instructions were improper in light of the Court order overruling privilege over documents

    responsive to the First Request for Production. DE 80. In light of Sussman’s willful pattern of

    delay and obstruction, the Court should strike his answer and enter judgment.

            Should the Court not be inclined to impose this sanction, the Court should prohibiting

    Sussman from denying the facts plead on paragraphs 74 through 78 of the Amended Complaint.

    Because Sussman refuses to produce the documents that will prove the deeds are unlawful, then

    he should not be allowed to contest that fact. In addition, because Defendants have refused to

    produce their communications with Timeshare Clients, the Court should prohibit them from

    denying that they instructed the Timeshare Clients to default on their contracts—as plead on

    paragraph 60 of the Amended Complaint.

            In the alternative, the Court should require Sussman and his Law Firm to produce, within

    5 days of the entry of an Order on this Motion, the following documents:

            •   A client list in native format;

            •   The retainer agreements executed by Timeshare Clients;

            •   The deeds the Law Firm has recorded on behalf of Timeshare Clients;

            •   The communications between Sussman and his “associates” regarding Westgate and
                Timeshare Clients;

            •   All correspondence between the Law Firm and Timeshare Clients;

            •   All correspondence between the Law Firm and third-party exit companies;

            •   All correspondence between the Law Firm and the local lawyers Sussman hires to
                prepare quitclaim deeds on behalf of Timeshare Clients.

            •   All bank statements, cancelled checks, and wire transfers evidencing fees Defendants
                earned from providing services to Timeshare Clients;



    3
        Plaintiffs will supplement this Motion once the deposition transcripts are available.

                                                     24
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               25 of 26 PageID
                                                                          Page 2064
                                                                               25 of 26



           •   All 1099 Misc Forms, checks, bank statements, and invoices evidencing Defendants
               payments to their associates who perform work for Timeshare Clients;

           •   The documents and communications the Law Firm generated as part of their
               representation of Timeshare Clients;

           •   All Local Counsel Agreement Defendants executed with any lawyer who prepared
               deeds on behalf of Timeshare Clients;

           •   All communications Defendants have received from Plaintiffs; and

           •   All materials Defendants have prepared or used to promote their timeshare
               termination services.
           In supplementing their production, Defendants must be compelled to search and produce

    relevant records in possession of their vendors as well as current and former staff. F.T.C., 2013

    WL 1442180; Novatus, Inc., 2015 WL 1125051. Because Defendants have disregarded three

    Orders requiring the production of these documents, the Court should require Sussman and his

    Law Firm to submit a declaration describing the search conducted for responsive records and

    whether they have reason to believe responsive documents exist. CC-Aventura, Inc. v. The Weitz

    Co., LLC, 06-21598-CIV, 2008 WL 828117, at *3 (S.D. Fla. Mar. 27, 2008).

    V.    REQUEST FOR ATTORNEY’S FEES PURSUANT TO FRCP 37(A)(5)(A)

           Rule 37(a)(5)(A) authorizes the Court to require, again, that Sussman pay Westgate’s

    expenses incurred in making this Motion. Here, Westgate served its First Request for Production

    on January 19, 2018. Sussman has never meaningfully responded to this request for production

    in spite of the June, July, and September Orders. Westgate is entitled to recover its reasonable

    attorneys’ fees in accordance with Rule 37.




                                                   25
Case
   Case
     0:18-mc-62966-CMA
        6:17-cv-01467-RBD-DCI
                         Document
                              Document
                                  1-23 Entered
                                        97 Filed
                                               on11/13/18
                                                  FLSD Docket
                                                          Page12/05/2018
                                                               26 of 26 PageID
                                                                          Page 2065
                                                                               26 of 26



    Dated: November 13, 2018                Respectfully submitted,

                                            GREENSPOON MARDER LLP


                                              /s/ Jeffrey A. Backman
                                            RICHARD W. EPSTEIN (FL Bar No. 229091)
                                            richard.epstein@gmlaw.com
                                            JEFFREY A. BACKMAN (FL Bar No. 662501)
                                            jeffrey.backman@gmlaw.com
                                            200 E. Broward Blvd., Suite 1800
                                            Fort Lauderdale, FL 33301
                                            Telephone: 954.491.1120
                                            Facsimile: 954.343.6958
                                            Counsel for Plaintiffs

                         GOOD FAITH CONFERENCE CERTIFICATION

           Pursuant to Local Rule 3.01(g), undersigned counsel for Westgate certifies that, as

    detailed above (p. 6), undersigned counsel for Westgate and counsel for Sussman conferred

    regarding the subject of this Motion.

                                                          ___/s/ Jeffrey A. Backman
                                                          JEFFREY A. BACKMAN

                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that I have filed the foregoing with the Clerk of Court via

    CM/ECF this 13th day of November, 2018. I further certify that any party that enters an

    appearance in this matter will receive a copy of this document via CM/ECF or in some other

    authorized manner for those counsel or parties who are not authorized to receive Notice of

    Electronic Filing.

                                                          ___/s/ Jeffrey A. Backman
                                                          JEFFREY A. BACKMAN




                                                     26
